Citation Nr: 1615319	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-45 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a pulmonary disorder (including chronic obstructive pulmonary disease), to include as secondary to a service-connected disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1966 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the claims in February 2013 and March 2015.

In November 2012, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A right knee disorder is not shown in service; right knee arthritis is not shown within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed right knee degenerative joint disease is the result of a disease or injury during his active duty service or a service-connected disability.

2.  A left knee disorder is not shown in service; left knee arthritis is not shown within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed left knee degenerative joint disease is the result of a disease or injury during his active duty service or a service-connected disability.

3.  A pulmonary disorder, including chronic obstructive pulmonary disease (COPD), is not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed COPD is the result of a disease or injury during his active duty service or a service-connected disability.

4.  Obstructive sleep apnea (OSA) is not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed OSA is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder, to include degenerative joint disease, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

2.  A left knee disorder, to include degenerative joint disease, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

3.  A pulmonary disorder, to include COPD, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

4.  OSA was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  December 2007 and April 2008 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA examination to address his claims on appeal in March 2013 with May 2013 and April 2015 addendum opinions.  The examination and opinions involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded these claims in February 2013 and March 2015 for additional evidentiary development including providing the Veteran with new VA examinations/addendum opinions and obtaining outstanding VA treatment records.  The AOJ obtained updated VA treatment records and provided the Veteran with VA examinations and addendum opinions as noted above.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  There is no indication that the Veteran or his representative did not understand the issues or what evidence would help substantiate him claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's diagnosed bilateral knee arthritis is a qualifying chronic disease.  However, COPD and OSA are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable for the knee claims, but not for the COPD or OSA claims.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

VA treatment records show that the Veteran has been diagnosed with bilateral knee degenerative joint disease, COPD, and OSA.  The first element of the Shedden and Wallin analysis have been met.

With regard to the direct service connection claims, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any knee, respiratory, or sleep problems, including COPD or OSA, during his military service.  There are no service treatment records referencing knee or lower extremity pain or symptoms and the Veteran's Medical Board examination at separation showed normal lower extremities.  However, the Veteran has provided competent testimony that there instances where one or both knees would give way.  There is also a June 1966 service treatment record noting the Veteran's complaints of shortness of breath with chest pain.  This evidence is sufficient to meet the second element of Shedden.

With regard to the secondary service connection claims, the Board notes that the Veteran is service connected for several disabilities, including coronary artery disease (CAD) and diabetes mellitus, type II (DM), with associated complications.  Element (2) of Wallin is met.

However, despite these current diagnoses and in-service complaints and/or service-connected disabilities, there is also no evidence of a medical nexus to support a grant of service connection on a direct or secondary basis.

Specifically, the Veteran was afforded VA examinations to address his disabilities on appeal in March 2013 with May 2013 and April 2015 addendum opinions.  The March 2013 joints examiner noted the Veteran's complaints of knee problems beginning in service, but also noted the lack of documented complaints or diagnosis until 40 years after discharge.  In light of the lack of documented inservice complaints or physical findings for either knee and the significant gap between discharge and the arthritis diagnosis, the examiner was unable to link the Veteran's current bilateral knee disabilities to his military service.  The May 2013 VA examiner supported the March 2013 examiner's opinion and further noted that there is no scientifically-based literature that links right or left knee degenerative joint disease to the Veteran's service-connected disabilities.

The March 2013 OSA/respiratory examiner noted the Veteran's inservice complaints of dyspnea, but concluded this was a manifestation of his cardiac arrhythmia, not a pulmonary disorder including COPD or OSA.  In light of the lack of symptoms consistent with either COPD or OSA in service and the ten to forty gap between his discharge and his COPD and OSA diagnoses, respectively, the examiner was unable to link either condition to the Veteran's service.  The May 2013 examiner agreed with March 2013 examiner's conclusions and further opined that there was no relationship between the Veteran's COPD or OSA and any of his service-connected disabilities upon review of the scientific literature.

The April 2015 addendum opinion (provided by the same examiner as the March 2013 VA examination) further reiterated that there was no direct or secondary relationship between the Veteran's bilateral knee disabilities, COPD, or OSA and his military service or any service-connected disability.  The examiner specifically considered the Veteran's current report of experiencing continuous knee pain since his active service.  However, as the service treatment records were silent with respect to knee complaints, his medical board at discharge made no reference to knee problems, and the absence of a diagnosis of a knee disability until 40 years after service, he said there was no way to connect the Veteran's unsubstantiated knee complaints to his active service.  Similarly, although he may have had a single report of shortness of breath in service, the examiner emphasized that there was no mention of a respiratory disorder in service or at the time of his discharge, and that the first diagnosis of chronic lung disease was not shown until 1978-79, which was over 10 years after service.  

The examiner further explained that knee degenerative joint disease, COPD, and OSA are not caused or aggravated by CAD or DM.  To the extent that the Veteran has argued that his CAD and DM caused his obesity, which in turn caused or aggravated his knee disabilities, COPD, and OSA, the examiner noted that the Veteran would be able to prevent marked obesity through caloric restriction and mild exercise.  While his obesity may have caused or aggravated his knee disabilities, COPD, and/or OSA, this obesity was not attributed to the Veteran's service-connected disabilities.  Rather, the examiner specifically noted that there was nothing about his service-connected disabilities that would prevent him from engaging in caloric restriction or mild exercise.  Without such a connection between the Veteran's service-connected disabilities and his obesity, the examiner was unable to provide a positive nexus opinion.

In light of the multiple negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection on either a direct or secondary basis for a right or left knee disorder or a pulmonary disorder, including COPD, or OSA.

Consideration has been given to the Veteran's contentions that his bilateral knee disabilities, COPD, and OSA are related to his service-connected disabilities and resulting obesity.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic, respiratory, and sleep medicine, particularly in the context of obesity.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of knee pain, difficulty breathing, and sleep problems, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the April 2015 VA examiner specifically considered the Veteran's complaints of knee symptoms beginning in service.  Despite these reports, he was unable to link the Veteran's right or left knee arthritis to service.  Significantly, on separation, the Veteran's lower extremities were examined and considered normal.  This supports the VA examiner's conclusion that there is no link between the Veteran's service and his bilateral knee disabilities.  Similarly, there is no indication that the Veteran was diagnosed with arthritis of the right or left knee within one year of discharge.  Service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claims of entitlement to service connection for bilateral knee disabilities and a pulmonary disorder, to include COPD, and OSA must be denied under any theory of entitlement.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability, to include degenerative joint disease, is denied.

Entitlement to service connection for a left knee disability, to include degenerative joint disease, is denied.

Entitlement to service connection for a pulmonary disorder, to include COPD, is denied.

Entitlement to service connection for OSA is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


